IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT

COMMONWEALTH OF PENNSYLVANIA,            : No. 302 MAL 2017
                                         :
                  Respondent             : Petition for Allowance of Appeal from the
                                         : Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
LETITIA DENISE SMALLWOOD,                :
                                         :
                  Petitioner             :

                                     ORDER

PER CURIAM


      AND NOW, this 10th day of May, 2018, the Application to Dismiss Petition for

Allowance of Appeal as Moot is GRANTED. The Petition for Allowance of Appeal is

DISMISSED.